IN THE SUPREME COURT OF THE STATE OF KANSAS

                                         No. 119,148

                             In the Matter of ROSIE M. QUINN,
                                         Respondent.


                               ORDER OF REINSTATEMENT


       On November 21, 2018, this court indefinitely suspended the respondent's license
to practice law in accordance with Supreme Court Rule 203(a)(2) (2018 Kan. S. Ct. R.
234), effective as of October 5, 2011. This court further ordered the respondent must
satisfy certain conditions and undergo a reinstatement hearing pursuant to Supreme Court
Rule 219 (2019 Kan. S. Ct. R. 270), before the court would consider any petition for
reinstatement. In re Quinn, 308 Kan. 1413, 1421, 430 P.3d 51 (2018).

       On March 26, 2019, the respondent filed with this court a petition for
reinstatement under Supreme Court Rule 219. This court subsequently found that
sufficient time had elapsed to justify the reconsideration of the court's prior order of
indefinite suspension, ordered the respondent to appear before a hearing panel of the
Kansas Board for Discipline of Attorneys for a reinstatement hearing, and directed the
reinstatement proceedings to proceed as directed under Rule 219.


       On February 27, 2020, this court received the hearing panel's Reinstatement Final
Hearing Report. The hearing panel unanimously recommended this court reinstate the
petitioner's license to practice law subject to certain conditions.




                                               1
       Upon careful review of the hearing panel's findings of fact and conclusions of law,
the court agrees with its recommendation and grants the respondent's petition for
reinstatement, subject to her compliance with the conditions detailed below.

       IT IS THEREFORE ORDERED that the respondent's license to practice law in Kansas
is reinstated subject to the following conditions:


   1. Prior to the respondent's return to active status, the respondent must comply with
       the annual continuing legal education requirements and pay all fees required by
       the Office of Judicial Administration and the Kansas Continuing Legal Education
       Commission. See Supreme Court Rule 208 (2020 Kan. S. Ct. R. 247); Supreme
       Court Rule 808 (2020 Kan. S. Ct. R. 573); Supreme Court Rule 811(b) (2020 Kan.
       S. Ct. R. 575). Upon receipt of proof of the completion of these conditions, the
       Office of Judicial Administration is directed to enter the respondent's name on the
       roster of attorneys actively engaged in the practice of law in Kansas.


   2. The respondent's practice must be supervised by William Dunn for a period of two
       years. The respondent will allow Mr. Dunn to have access to the respondent's files,
       billing records, calendar, and trust account. Throughout the period of supervision,
       the respondent will meet with Mr. Dunn at least once every two weeks. Mr. Dunn
       will provide monthly reports of his supervision to the Office of the Disciplinary
       Administrator.


   3. The respondent must enter a monitoring agreement with the Kansas Lawyers
       Assistance Program (KALAP.) The monitoring agreement will include such
       provisions as KALAP deems appropriate and will be for such a duration as
       KALAP deems appropriate.



                                              2
   4. The respondent must continue to make restitution payments as ordered in her
       criminal case.


   5. The respondent must retain an accountant to assist the respondent in properly
       maintaining her trust account; prepare, file, and pay taxes; and pay her financial
       obligations.


   6. The respondent must execute appropriate releases to allow her accountant, the
       KALAP staff, and her KALAP monitor to freely discuss the respondent with the
       Disciplinary Administrator's office and her practice supervisor, Mr. Dunn.

       IT IS FURTHER ORDERED that this order be published in the official Kansas Reports
and that the costs herein be assessed to the respondent.


       Dated this 3rd day of April 2020.




                                             3